ALLOWANCE
Claims 1-3, 7-11, and 15-19 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/02/2022 and 02/16/2022 were filed before the mailing date of the Notice of Allowance. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Argument 1, Applicant argues that the combination of Harner, Chitalia, and Zehler do not teach the newly amended portion to the independent claims.
Responding to Argument 1, applicant's argument has been fully considered and are persuasive placing independent claim 1 and its dependent claims 2-3 and 7-8, independent claim 9 and its dependent claims 10-11 and 15-16, and independent claim 17 and its dependent claims 18-19, in condition for allowance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Harner et al. (US 2019/0332374 A1), Chitalia et al. (US 2019/0386891 A1), and Zehler et al. (US 2016/0103494 A1), do not expressly teach or render obvious the invention as recited in independent claims 1, 9, and 17.
The prior art of record teaches a system for managing a deployment, comprising: 
storage for storing an enhanced asset map of the deployment [Harner: Fig. 1, (117), Para. 36, database for information storage]; and 
a deployment manager [Harner: Fig. 1, (110), Para. 21, integration application tool] programmed to: 
obtain a deployment interface request for the deployment [Harner: Fig. 3, (302), Para. 55, receive user input to display integration flow information]; 
in response to obtaining the deployment interface request: 
generate a visualization using the enhanced asset map of the deployment and deployment interface request [Harner: Figs. 2, 3, (302), Paras. 39-41, 55, displaying the selected integration flow based on stored information and selection], wherein generating the visualization comprises:
identifying a dimension of the enhanced asset map of the deployment [Chitalia: Fig. 18, (1808-1810), Paras. 234-235, receive data and determine statuses for each probe]; 
associating the dimension with an axes of a plot [Chitalia: Fig. 18, (1808-1810), Paras. 234-235, determine location of the status within the graphic]; and 
populating the plot with the at least one interactive element [Chitalia: Figs. 8, 18, (1812), Paras. 179-183, 236, displaying the graphic with interactive elements]
Harner: Figs. 2, 3, (302), Paras. 39-41, 55, displaying selected integration flow];  
obtain input associated with the at least one interactive element using an interface [Harner: Fig. 3, (304), Para. 56, select asset within the integration flow; Zehler: Fig. 2, (203-204), Paras. 40-41, received gesture information from user]; and 
perform an action set, based on the input, to update an operation of the deployment [Harner: Fig. 3, (306-310), Paras. 57-59, apply recommendation changes to integration flow; Zehler: Fig. 2, (211), Para. 46, perform associated task based on recognized gesture]. 

However, the prior art of record does not teach wherein obtaining the input comprises: identifying a gesture using the at least one interactive element by tracking movement of an input device associated with the natural motion interface; and translating the gesture to a modification of the deployment. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of wherein obtaining the input comprises: identifying a gesture using the at least one interactive element by tracking movement of an input device associated with the natural motion interface; and translating the gesture to a modification of the deployment, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179